Exhibit 10.14
 
 
 
AMENDMENT NO. 3
TO
SENIOR SECURED CREDIT FACILITY AGREEMENT
dated December 28, 2005
made among
RIGDON MARINE CORPORATION
by
DVB BANK NV,
as Underwriter, Arranger, Book Manager, Facility Agent and Security Trustee,
DVB BANK AG,
as Swap Bank,
and
and the Banks, Financial Institutions and Persons
identified on Schedule 1 to the Original Agreement, as Lenders
 
 
July 1, 2008

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO SENIOR SECURED CREDIT FACILITY AGREEMENT
          THIS AMENDMENT NO. 3 TO SENIOR SECURED CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of the 1st day of July, 2008 by and among (1) RIGDON
MARINE CORPORATION, a corporation incorporated under the laws of the State of
Delaware (the “Borrower”), (2) the banks and financial institutions as are
listed on the signature pages hereto (together with their respective successors
and assigns, the “Lenders”), (3) DVB BANK AG, as swap bank (the “Swap Bank”) and
(4) DVB BANK NV (“DVB”), as underwriter, arranger, book manager and facility
agent for the Lenders (in such capacity, the “Facility Agent”) and security
trustee for the Lenders and the Swap Bank (in such capacity, the “Security
Trustee”), and amends and is supplemental to that Senior Secured Credit Facility
Agreement dated as of December 28, 2005, as amended by Amendment No. 1 thereto
dated as of February 28, 2006 and by Amendment No. 2 thereto dated as of May 9,
2007 (as so amended, the “Original Agreement”) made by and among the Borrower,
the Lenders, the Facility Agent and the Security Trustee.
WITNESSETH THAT:
          WHEREAS, pursuant to the Original Agreement, the Lenders made
available to the Borrower a secured term loan in the principal amount of up to
US$224,000,000 (the “Facility”) in three tranches, Tranche A, Tranche B and
Tranche C, for the purposes described in Section 3.1 thereof;
          WHEREAS, the current aggregate outstanding principal of the Original
Facility is US$154,894,726.00 and the committed but undrawn portion of the
Original Facility is US$41,840,998.00;
          WHEREAS, GulfMark Offshore, Inc. (“GulfMark”) has entered into a
purchase agreement to acquire the Borrower;
          WHEREAS, pursuant to that certain letter request dated June 17, 2008
(the “Amendment Request Letter”) given by the Borrower and GulfMark to the
Lenders, the Facility Agent and the Security Trustee, the Borrower has requested
certain amendments to the Original Agreement in order to keep the Facility in
place following the acquisition of the Borrower by GulfMark;
          WHEREAS, each of the Lenders, the Facility Agent and the Security
Trustee has agreed to keep the Facility in place following the acquisition of
the Borrower by GulfMark subject to, inter alia, the following conditions:
(i) GulfMark shall provide an unconditional guarantee of the Facility and the
Borrower’s obligations under the Original Agreement (as amended hereby), the
Note and Security Documents, (ii) the term of the Facility shall be shortened
and shall terminate on June 30, 2010; and (iii) the Borrower shall pay each
Lender an amendment fee in an amount equal to 0.25% of such Lender’s respective
Commitment;
          WHEREAS, in light of the foregoing, each of the parties desires to
amend certain provisions of the Original Agreement as set forth below.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and such other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
          1. Definitions. Unless otherwise defined herein, words and expressions
defined in the Original Agreement have the same meanings when used herein,
including in the recitals hereto.
          2. Representations and Warranties. The Borrower hereby reaffirms, as
of the date hereof, each and every representation and warranty made thereby in
the Original Agreement, the Note and the other Security Documents (updated
mutatis mutandis).
          3. No Defaults. The Borrower hereby represents and warrants that as of
the date hereof there exists no Event of Default or any condition which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default, except for the Change of Control as a result of the purchase of the
Borrower by GulfMark, which Event of Default the Lenders hereby waive.
          4. Performance of Covenants. The Borrower hereby reaffirms that it has
duly performed and observed the covenants and undertakings set forth in the
Original Agreement, the Note and the other Security Documents, on its part to be
performed, and the Borrower covenants and undertakes to continue duly to perform
and observe such covenants and undertakings, as amended hereby, so long as the
Original Agreement, as the same is amended hereby and may hereafter be amended
or supplemented, shall remain in effect.
          5. Amendment to the Original Agreement. Subject to the terms and
conditions of this Amendment, the Original Agreement is hereby amended and
supplemented as follows:

  (a)   all references to “this Agreement” or “Credit Facility Agreement” shall
be deemed to refer to the Original Agreement as amended hereby;     (b)  
Section 1.1 is hereby amended as follows:

  (i)   the definition of “Amendment Request Letter” shall be inserted as
follows:         “means that certain letter request dated June 17, 2008 by the
Borrower and the Guarantor to, inter alios, the Facility Agent with respect to
certain amendments to this Credit Facility Agreement and the Subordinated
Mortgage Debt;”;     (ii)   the definition of “Change of Control” shall be
deleted and replaced in its entirety with the following:         “means (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
becomes the beneficial owner (as

2



--------------------------------------------------------------------------------



 



      defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 25% of the total voting power of the Borrower, or
(b) the Board of Directors of the Borrower ceases to consist of a majority of
the directors existing on the date hereof or directors nominated by GulfMark
Management, Inc. or any other Subsidiary of the Guarantor who is the shareholder
of the Borrower;”;     (iii)   the definition of “Guarantor” shall be inserted
as follows:         “means GulfMark Offshore, Inc., a Delaware corporation;”;  
  (iv)   the definition of “Guaranty” shall be inserted as follows:        
“means the guaranty to be executed by the Guarantor in respect of the
obligations of the Borrower under and in connection with this Credit Facility
Agreement and the Note in favor of the Security Trustee;”;     (v)   the
definition of “Mortgages” shall be amended by inserting the following at the end
of such definition before the semi-colon:         “, as such mortgages shall be
amended from time to time”     (vi)   the definition of “RMLLC” shall be amended
by inserting the following at the end of such definition before the semi-colon:
        “which will be dissolved and its assets assigned to and its liabilities
assumed by GulfMark Management, Inc.”;     (vii)   the definition of “Security
Party(ies)” shall be inserted as follows:         “means the Borrower and the
Guarantor, or either of them, as the context may require;”;     (viii)   the
definition of “Subordinated Agent” shall be inserted as follows:         “means
DVB Bank NV in its capacities as facility agent and security trustee under the
Subordinated Loan Agreement;”;     (ix)   the definition of “Subordinated
Lender” shall be deleted and replaced in its entirety with the following:      
  “Subordinated Lender(s)” means the banks and financial institutions listed on
Schedule 1 to the

3



--------------------------------------------------------------------------------



 



      Subordinated Loan Agreement and such other bank or financial institution
as becomes a party to the Subordinated Loan Agreement;”;     (x)   the
definition of “Subordinated Loan Agreement” shall be inserted as follows:      
  “means that certain assignment, assumption, amendment and restatement of loan
agreement dated as of July 1, 2008, made by and among (i) Bourbon Capital
U.S.A., Inc., as assignor, (ii) the Borrower, as borrower, (iii) Subordinated
Lenders and (v) the Subordinated Agent providing for a Subordinated Mortgage
Debt;”;     (xi)   the definition of “Subordinated Mortgage” shall be replaced
in its entirety with the following:         “means the second preferred fleet
mortgage in favor of Subordinated Agent over each of the Pre-existing Vessels
and as shall be amended or supplemented, from time to time, to cover any GPA 654
Vessels;”;     (xii)   the definition of “Subordinated Mortgage Debt” shall be
replaced in its entirety with the following:         “means the eighty five
million dollar ($85,000,000) loan made or to be made available by the
Subordinated Lenders to the Borrower pursuant to the Subordinated Loan Agreement
and evidenced by a promissory note of even date therewith;”;     (xiii)   the
definition of “Subordination Agreement” shall be replaced in its entirety with
the following:         “means the subordination agreement to be entered into by
the Facility Agent, the Borrower, the Subordinated Agent and the Subordinated
Lenders;”;     (xiv)   the definition of “Tranche A Final Payment” shall be
replaced in its entirety with the following:         “means the balloon payment
of such amount as may be necessary to repay Tranche A on the Tranche A Final
Payment Date, together with accrued but unpaid interest and any other amounts
owing by the Borrower to the Facility Agent, the Security Trustee or any

4



--------------------------------------------------------------------------------



 



      Lender pursuant to this Credit Facility Agreement, the Note or any
Security Document;”;     (xv)   the definition of “Tranche A Final Payment Date”
shall be replaced in its entirety with the following:         “means June 30,
2010;”;     (xvi)   the definition of “Tranche B Final Payment” shall be
replaced in its entirety with the following:         “means the balloon payment
of such amount as may be necessary to repay Tranche B on the Tranche B Final
Payment Date, together with accrued but unpaid interest and any other amounts
owing by the Borrower to the Facility Agent, the Security Trustee or any Lender
pursuant to this Credit Facility Agreement, the Note or any Security Document;”;
    (xvii)   the definition of “Tranche B Final Payment Date” shall be replaced
in its entirety with the following:         “means June 30, 2010;”;     (xviii)
  the definition of “Tranche C Final Payment” shall be replaced in its entirety
with the following:         “means the balloon payment of such amount as may be
necessary to repay Tranche C on the Tranche C Final Payment Date, together with
accrued but unpaid interest and any other amounts owing by the Borrower to the
Facility Agent, the Security Trustee or any Lender pursuant to this Credit
Facility Agreement, the Note or any Security Document;”;     (xix)   the
definition of “Tranche C Final Payment Date” shall be replaced in its entirety
with the following:         “means June 30, 2010;”;

  (c)   Section 5.1(a) shall be amended by deleting the “eighty-four (84)” from
the initial sentence thereof;     (d)   Section 6.1 shall be amended by adding
the following sentence at the end of such section:         “The Facility Agent
shall provide to the Borrower within two (2) Banking Days following the last day
of each calendar month, an electronic

5



--------------------------------------------------------------------------------



 



      spreadsheet of the current liquidation value of the Interest Rate
Agreement that provides the monthly future interest rate and monthly discount
rate assumptions used in determining such valuation.”

  (e)   Section 8.1 shall be amended as follows:

  (i)   Section 8.1(e) shall be amended by deleting each reference to “the
Borrower” or “Borrower” therein and replacing it with “any Security Party”;    
(ii)   Section 8.1(g) shall be amended by inserting “, the Guarantor” after “The
Borrower” at the beginning of the initial sentence thereof;     (iii)  
Section 8.1(j) shall be amended by inserting “, the Guarantor” after “The
Borrower” at the beginning of the initial sentence thereof;     (iv)  
Section 8.1(m) shall be amended by inserting “, the Guarantor” after “The
Borrower” at the beginning of the initial sentence thereof;

  (f)   Section 9.1(f) shall be amended by inserting “and the Guarantor” after
“the Borrower”;     (g)   Section 9.2(d) shall be amended by inserting the
following at the end of such section before the semi-colon:         “ other than
to any other Subsidiary of the Guarantor;”;     (h)   Section 9.2(g) shall be
amended by inserting the following at the end of such section before the
semi-colon:         “, except for such transactions with Affiliates”     (i)  
Section 9.2(h) shall be deleted in its entirety;     (j)   Section 13.1 shall be
amended by inserting the following sentence at the end thereof:         “The
Borrower shall pay to the Facility Agent (on behalf of the Lenders and the
Agents) such fees as are set forth in the Amendment Request Letter as same
become due and payable pursuant to the terms thereof.”;     (k)   All references
to “Administrative Agent” in the Original Agreement shall be deemed references
to the “Facility Agent”;

          6. Consent to Acquisition of Borrower by GulfMark. Subject to the
satisfaction of all other conditions set forth in the Original Agreement and
this Amendment and

6



--------------------------------------------------------------------------------



 



provided that no Event of Default shall have occurred and be continuing (other
than the Change of Control caused by the acquisition by GulfMark of the
Borrower), the Lenders hereby consent to the acquisition by GulfMark of the
Borrower and to the change in address of the principal executive offices of the
Company.
          7. Conditions Precedent. The effectiveness of this Amendment shall be
expressly subject to the following conditions precedent:

  (a)   Corporate Documents. The Facility Agent shall have received the
following documents in form and substance satisfactory to the Facility Agent and
its legal advisers:     (i)   copies, certified as true and complete by an
officer of the Borrower of the resolutions of the board of directors thereof
evidencing approval of this Amendment, the mortgage amendments and such other
documents as the Facility Agent may require pursuant to this Amendment and
authorizing appropriate officers or attorneys-in-fact to execute the same on its
behalf;     (ii)   copies, certified as true and complete by an officer of
GulfMark of the resolutions of the board of directors thereof evidencing
approval of its Guaranty and authorizing appropriate officers or
attorneys-in-fact to execute the same on its behalf;     (iii)   copies,
certified as true and correct by an officer of each of the Borrower and GulfMark
of its respective constitutional documents;     (iv)   certificates as to the
good standing (or the equivalent) of each of the Borrower and GulfMark; and    
(b)   Guaranty. GulfMark shall have duly executed and delivered a guaranty,
substantially in the form attached hereto as Exhibit A, pursuant to which
GulfMark shall guarantee the performance by the Borrower of its obligations
under the Original Agreement (as amended hereby);     (c)   Mortgage Amendments.
The Borrower shall have duly executed and delivered an amendment to each of the
Mortgages, substantially in the form attached hereto as Exhibit B, and the
Facility Agent shall have received evidence of the recordation of such
amendments with the National Vessel Documentation Center;     (d)  
Subordination Agreement. The Facility Agent shall have received copies of the
Subordination Agreement duly executed by the Borrower, the Subordinated Agent
and each of the Subordinated Lenders;     (e)   Fees Paid. The Agent shall have
received payment in full of all fees and expenses due under the Original
Agreement and this Amendment;

7



--------------------------------------------------------------------------------



 



  (f)   No Event of Default. The Lenders and the Agents shall be satisfied that
no Event of Default or event which, with the passage of time, giving of notice
or both would become an Event of Default have occurred and be continuing (other
than the Change of Control caused by the acquisition by GulfMark of the
Borrower) and the representations and warranties of the Borrower contained in
the Original Agreement, as amended by this Amendment, shall be true on and as of
the date of this Amendment; and     (g)   Opinions. The Facility Agent shall
have received (i) an opinion from Messrs. Strasburger & Price, LLP and (ii) an
opinion from Messrs. Seward & Kissel LLP, counsel to the Lenders and the Agents,
in each case in such form as the Facility Agent shall reasonably require.

          8. No Other Amendment. All other terms and conditions of the Original
Agreement shall remain in full force and effect and the Original Agreement shall
be read and construed as if the terms of this Amendment were included therein by
way of addition or substitution, as the case may be.
          9. Other Documents. By the execution and delivery of this Amendment,
the Borrower, the Lenders, the Facility Agent and the Security Trustee hereby
consent and agree that all references in the other Security Documents to the
Original Agreement shall be deemed to refer to the Original Agreement as amended
by this Amendment. By the execution and delivery of this Amendment, the Borrower
hereby consents and agrees that each of the Security Documents and any other
documents that may be executed as security for the Facilities under the Original
Agreement or any Security Document to which it is a party shall remain in full
force and effect notwithstanding the amendments contemplated hereby.
          10. Fees.

  (a)   Amendment Fee. The Borrower agrees to pay to the Facility Agent (for the
account of each Lender) upon the execution hereof an amendment fee in an amount
equal to 0.25% of such Lender’s respective Commitment;     (b)   Expenses. The
Borrower agrees to pay promptly all costs and expenses (including reasonable
legal fees) of the Lenders and the Facility Agent in connection with the
preparation and execution of this Amendment;     (c)   Contingent Additional
Fee. The Borrower shall pay the Facility Agent (for the account of each Lender)
an additional fee in an amount equal to 0.15% of such Lender’s respective
Commitment if this Original Agreement (as amended hereby) is not re-financed
prior to December 31, 2009; and     (d)   Payments. All amounts payable under
this Section 10 shall be made as set forth in the Original Agreement.

8



--------------------------------------------------------------------------------



 



          11. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
          12. Further Assurances. The Borrower agrees that if this Amendment or
any document delivered in connection herewith shall, in the reasonable opinion
of the Lenders, at any time be deemed by the Lenders for any reason insufficient
in whole or in part to carry out the true intent and spirit hereof or thereof,
it will execute or cause to be executed such other and further assurances and
documents as in the opinion of the Lenders may be required in order to more
effectively accomplish the purposes of this Amendment, the Original Agreement,
the Note or any Security Document.
          13. Counterparts. This Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement
          14. Headings; Amendment. In this Amendment, section headings are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Amendment. This Amendment cannot be amended other than by
written agreement signed by the parties hereto.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has executed this
Amendment by its duly authorized representative on the day and year first above
written.

            RIGDON MARINE CORPORATION
      By:   /s/ Bruce Streeter         Name:   Bruce Streeter        Title:  
Chairman & CEO        DVB BANK NV,
as Underwriter, Arranger, Book Manager, Facility Agent
and Security Trustee
      By:   /s/ Matthew R. Cooley         Name:   Matthew R. Cooley       
Title:   Attorney-in-Fact        DVB BANK AG,
as Swap Bank
      By:   /s/ Cornelis Overgaauw         Name:   Cornelis Overgaauw       
Title:   Senior Vice President            By:   /s/ C.V.D. Beek         Name:  
C.V.D. Beek        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            The Lenders:

DVB BANK NV, as Lender
      By:   /s/ Matthew R. Cooley         Name:   Matthew R. Cooley       
Title:   Attorney-in-Fact        NIBC BANK N.V., as Lender
      By:   /s/ H. J. van West         Name:   H. J. van West        Title:    
          By:   /s/ Maurice L. Wijmans         Name:   Maurice L. Wijmans       
Title:           THE GOVERNOR AND COMPANY OF THE BANK OF
SCOTLAND, as Lender
      By:   /s/ Alasdair Weir         Name:   Alasdair Weir        Title:  
Director   

2



--------------------------------------------------------------------------------



 



         

            BAYERISCHE HYPO-UND VEREINSBANK
AKTIENGESELLSCHAFT, as Lender
      By:   /s/ Somitsch         Name:   Somitsch        Title:   Vice
President            By:   /s/ Grotheer-Isecke         Name:   Grotheer-Isecke 
      Title:        

3